Citation Nr: 1707913	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-40 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist scar as secondary to a service-connected left wrist fracture.

2.  Entitlement to an initial compensable disability rating for a left wrist fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of case has since been transferred to the RO in St. Petersburg, Florida.  That office forwarded his appeal to the Board.    

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2014 Substantive Appeal (VA Form 9), the Veteran requested an in-person Central Office hearing in Washington DC before the Board.  He was scheduled for such a hearing on November 29, 2016.  See 38 C.F.R. §§ 19.76, 20.700, 20.702 (2016).  

However, several days prior to the hearing, in a November 22, 2016 "motion to reschedule," the Veteran through his representative requested that the hearing be rescheduled.  He also changed his hearing request to a Board videoconference hearing, as opposed to a Central Office hearing.  However, there is no indication in the record that the hearing was rescheduled or that he withdrew the request.  In addition, although the Veteran's request to reschedule the hearing was not timely received, the Board finds there was good cause for the hearing extension request.  Specifically, the Veteran credibly contended in his November 22, 2016 "motion to reschedule" that pertinent evidence was not yet available, and travel to and boarding in Washington DC during the holiday season was arduous and expensive.  

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for the AOJ to reschedule the videoconference hearing request for the Veteran.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the VBMS claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




